Per Curiam.
Defendant was convicted by a jury of first-degree murder committed in the perpetration of robbery. MCLA § 750.316 (Stat Ann 1954 Rev § 28.548). He appeals as of right.
*304After careful study of the record, we are satisfied that defendant was fairly tried and adequately represented by counsel. The trial court correctly instructed the jury on the law pertinent to defendant’s theory of self-defense. We find no prejudicial error. Moreover, all of the issues argued are raised for the first time on appeal. Since the record does not show manifest injustice, we decline to consider them. People v. Willis (1965), 1 Mich App 428; People v. Bradford (1968), 10 Mich App 696.
Affirmed.